Title: To George Washington from Edmund Randolph, 9 April 1794
From: Randolph, Edmund
To: Washington, George


          
            Sir
            Philadelphia April 9. 1794.
          
          Among my first reflections upon the two letters, which you did me the honor of shewing
            to me yesterday and the day before, I could not forget, that they produced a degree of
            delicacy to myself. The authors of them are of the number of my
            friends; and one is closely connected with me by other considerations. However, I did
            not rest long upon any idea of this kind; being persuaded, that after my declaration of
            the most absolute and unequivocal ignorance of what was meditated, and of what was done,
            you would not for a moment believe, that I had resorted to those expedients for
            conveying to you sentiments, which I was unwilling to deliver to you in person. This
            never has been, and never can be, a recourse of mine; altho’ I have no doubt, that both
            parties have more or less Endeavoured to forward their views, by occasionally, and as it
            would seem without concert, by making communications of the supposed opinion of the
            public.
          I cannot learn, that any body has undertaken to say, that you had determined to
            nominate any particular gentlemen. At any rate nothing has fallen from me except the
            conversation, which you permitted me to hold, upon the Affair; and in which the individual was spoken of, only as a character, which stood
            forward.
          The first of the two letters appears to be settled; that is, it has been so considered
            and explained, as to prove, that the writer is not, (and I affirm it) inferior to any
            man in the U.S. in attachment to yourself.
          The letter of the second gentleman creates the difficulty: and these seem to be the
            leading ideas.
          Is no person to write to the executive upon public subjects, but an acquaintance? The
            answer will immediately be, that the President will receive information from every
            quarter.
          
          Is the President to answer these letters? Undoubtedly not, for reasons too obvious to
            need an enumeration.
          Is there any line to be drawn between matter proper and improper for such
            communications? They may speak of facts, or of public opinion; but they ought to be
            disregarded, if they go beyond these.
          But what kind of attention is to be paid to these facts, and this public opinion? An
            inquiry into both.
          Suppose charges are brought against public officers, and the writers offer themselves,
            as witnesses? I presume they will be heard, and called upon to produce proofs, if the
            character of the informer be not such, as to render it disgraceful to listen to him.
          Suppose a particular appointment be apprehended; and a stranger
            shall arraign it, without making charges against the person? The letter ought to be
            treated with silent contempt; unless an occasion should arise for expressing a
            particular disapprobation.
          This is a course of thinking for cases in general. But that of a senator has other
            aspects.
          If I were to examine the question upon abstract principles, I would say, that no
            senator ought to recommend, or oppose a candidate by any representations, except of
            fact, made beforehand to the President. For he will have his vote upon the nomination;
            and to recommend is to promise to support, and to oppose, is a declaration to thwart the
            nomination; neither of which is exempt from indecorum.
          The letter of Colo. M. does not relate to fact; as far as I can discover from its
            language. But he shews, that he wishes an interview; and an interview for the purpose of
            communicating facts would, I suppose, be admissible.
          How is it to be brought about? The mode ought to be well considered. To refuse to
            receive information would be food for clamor; to admit the offers to give it, without
            restrictions and in full latitude, hazards the independance of the executive.
          The following therefore is the best style of proceeding, which occurs to me.
          “That the secretary of state inform Colo. M. verbally, that his station entitles his
            communications to atte⟨ntion⟩ that it is presumed, that he has considered and made up
            his mind as to the kind of interference, which a senator ought to make in a nomination
            beforehand: that upon this idea, the President would be ready to afford an interview at
            a given time.
          
          It may be added in the course of conversation as the opinion of the Secretary, that
            facts are the principal things to be consulted.
          Should he place his advances upon the ground of private friendship or regard, then I
            think, that he may be told, that any letter, going upon this ground, ought to be worded
            in such a manner as demonstrably to shew, that he intended it in that and no other
            light. I have the honor, sir, to be with the most respectful and sincere attachment yr
            mo. ob. serv.
          
            Edm: Randolph
          
        